Citation Nr: 0620932	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  05-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO has told the veteran that his claimed stressors were 
so vague that it would be extremely difficult to verify them.  
However, based on what the veteran has reported regarding 
specific events that allegedly occurred within a relatively 
short time period, additional development is required.  The 
veteran is claiming that while he was housed at the Annapolis 
BEQ/BOQ, in Saigon, between September 25, 1969 and October 7, 
1969, the following occurred and he was present.  (1):  There 
was an explosion at the Annapolis BEQ/BOQ where he was 
staying.  A man pretending to fix his motorcycle or scooter 
set it off and it blew off the door to the barracks.  The 
veteran was pulling guard duty on the roof of the barracks at 
the time.  (2):  A mortar attack occurred when he was 
unloading a ship, and he saw a peer of his take the impact.  
The veteran should be asked to provide more specific detail- 
i.e., the name or type of the ship and cargo being unloaded, 
the name and location of the dock or the name of the person 
impacted.  

VA treatment records include an initial diagnosis of major 
depressive disorder and a current diagnosis of PTSD.  It is 
unclear whether the veteran meets the diagnostic criteria of 
PTSD because the claimed stressors have not been officially 
verified.  Accordingly, if one or more stressors is verified, 
a VA psychiatric examination should be conducted to determine 
if the does meet the diagnostic criteria.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a development letter 
requesting a comprehensive, detailed 
statement regarding all alleged in-
service stressful experiences that he 
believes resulted in his PTSD (to include 
dates, locations, and the names and other 
identifying information concerning any 
individuals killed or injured; i.e., the 
name or type of the ship and cargo being 
unloaded, the name and location of the 
dock or the name of the person impacted 
while he was in Vietnam between September 
25 and October 7, 1969).  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information cannot be 
conducted.  

2.  Thereafter, attempt to corroborate 
the veteran's alleged stressors.  He 
has claimed that the dock or ship was 
attacked by mortar and that one of his 
peers took the impact, and his 
assertion that there was an explosion 
at the NAVSUPPACT Saigon Annapolis 
BEQ/BOQ where he was staying.  Both of 
these events are alleged to have taken 
place between September 25, 1969 and 
October 7, 1969.  

3.  If and only if evidence corroborating 
the occurrence of a specifically claimed 
in-service stressful experience is 
received, schedule the veteran for a VA 
psychiatric examination.  

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  After required development is 
completed, the RO should again consider 
the veteran's pending claim in light of 
any additional evidence added to the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

